    Case 4:17-cv-00214-MW-CAS Document 466 Filed 04/18/19 Page 1 of 5



                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                          TALLAHASSEE DIVISION
CARL HOFFER,
RONALD MCPHERSON, and
ROLAND MOLINA

     VS                                                   CASE NO. 4:17cv214-MW/CAS

MARK S INCH

                                     JUDGMENT

     a. Defendant must ensure that the Florida Department of Corrections (“FDC”),

       FDC’s employees, and FDC’s agents comply with FDC’s Hepatitis C Virus

       (“HCV”) policy, HSB 15.03.09 Supplement #3, as it is revised.

     b. Defendant must ensure that FDC’s HCV policy, HSB 15.03.09 Supplement #3

       is not modified absent this Court’s instruction.

     c. Defendant must ensure that, no later than May 20, 2019, FDC’s HCV policy

       HSB 15.03.09 Supplement #3, is modified as follows:

           i. The policy must be modified to reflect that treatment must be initiated for

              F0 and F1 inmates within two years of staging.

           ii. A section must be added to the policy requiring an explanation to

              anyone who refuses staging or treatment of, at least, (1) the

              consequences of HCV, (2) the availability, lack of side effects, and

              efficacy of the new medications, (3) the staging process, and (4)

              whether and when they will receive treatment.

           iii. The policy must be modified to reflect that (1) patients must be initially

              staged using a FibroSure test within 30 days of confirming they have
Case 4:17-cv-00214-MW-CAS Document 466 Filed 04/18/19 Page 2 of 5



        chronic HCV; (2) patients who need ultrasounds must receive an

        ultrasound within 90 days of confirming they have chronic HCV; (3) if a

        patient needs to be restaged as a result of an ultrasound, the restaging

        must take place within 5 days of receiving the ultrasound results; and

        (4) staff must rely on the test, exam, or study indicating the highest

        fibrosis level for staging.

      iv. The policy must be modified to reflect that deadlines are mandatory.

      v. The policy mut be modified to reflect that staff have the discretion to

        restage inmates sooner than scheduled.

      vi. The exclusion for time remaining on an inmates sentence must be

        modified such that (1) it no longer refers to “pre-treatment evaluation”;

        (2) it no longer refers to “post treatment SVR assessment”; (3) it no

        longer includes a “12-18" months estimate; and (4) it reflects than an

        inmate - who has already been staged and evaluated - simply needs to

        have “sufficient” time remaining on their sentence to complete a course

        of treatment.

      vii. The exclusion for high-risk behaviors must be modified to reflect that

        (1) high risk behaviors only warrant a delay if there is a “medical

        reason” to delay treatment and (2) it only provides for temporary

        ineligibility, not permanent exclusion.

      viii. Section J.3., which refers to “chronic disciplinary issues,” must be

        amended to reflect that chronic disciplinary issues, in and of



                                      2
Case 4:17-cv-00214-MW-CAS Document 466 Filed 04/18/19 Page 3 of 5



            themselves, are not sufficient to render an inmate ineligible for

            treatment; rather, treatment may only be delayed for medical reasons.

       ix. Section P, which governs referrals for liver transplants, must be

            modified as follows: (1) decompensation must be defined as “the

            presence of encephalopathy, ascites, bleeding varices, or jaundice”; (2)

            it must be clarified to reflect that patients will be referred if they have

            any one of the listed items; (3) referrals must be initiated within 30 days

            of any one of the triggering events; (4) it must provide that FDC must

            promptly comply with the transplant center’s request for records and

            other information, and to promptly transport an inmate to and from the

            transplant center, and (5) it must be clarified that for individuals who

            have been scheduled to receive DAA medication, are undergoing DAA

            treatment, or who have finished DAA treatment, a referral must be

            made only if the post-treatment MELD score is over 15.

       x. Section A.2., which refers to risk factors, must be modified to include

            “being born between 1945 and 1965, previous incarceration, and HIV”

            as risk factors.

d. Defendant must ensure that FDC initiates treatment for all known chronic-HCV

   inmates who are currently staged F0 or F1 within two years of the date of this

   order.

e. Defendant must ensure that FDC either (1) adopts a system of opt-out testing

  along with an aggressive notice campaign or (2) adopts a system of opt-in



                                          3
Case 4:17-cv-00214-MW-CAS Document 466 Filed 04/18/19 Page 4 of 5



  testing paired with peer education. FDC must make its choice and Defendant

  must inform this Court of FDC’s decision no later than May 20, 2019.

f. Defendant must ensure that FDC forms a definite plan to make elastography

  available to its medical staff within a reasonably immediate timeframe.

  Defendant must file its proposed plan with this Court no later than May 20,

  2019.

g. Defendant must ensure that - for inmates who were known to have chronic

  HCV in December 2017, who have fibrosis stage 2, and who are eligible for

  treatment - FDC initiates treatment no later than December 31, 2019.

h. Beginning on June 3, 2019, and on the first day of each month thereafter,

  Defendant must file with this Court a status report reflecting FDC’s progress in

  complying with this Court’s injunction. That status report must include:

       i. A certification regarding FDC’s compliance with the applicable deadlines

          for prisoners known to have chronic HCV in December 2017.

       ii. Information regarding the total number of inmates who:

               1. have been screened / tested for HCV,

               2. have been identified as having chronic HCV,

               3. have been identified as having chronic HCV and have been

                 staged (which must be further broken down by stage, including

                 F0, F1, F2, F3, F4, decompensated cirrhosis, and those with

                 HIV),




                                     4
     Case 4:17-cv-00214-MW-CAS Document 466 Filed 04/18/19 Page 5 of 5



                 4. have been submitted to the Hepatitis C Committee for evaluation

                   (which must be further broken down by stage, including F0, F1,

                   F2, F3, F4, decompensated cirrhosis, and those with HIV),

                 5. have begun treatment with DAAs,

                 6. have completed treatment wht DAAs,

                 7. have achieved a sustained virologic response (SVR),

                 8. have not achieved SVR, and

                 9. have been deemed (temporarily or permanently) ineligible for

                   treatment with DAAs along with the specific reason for

                   ineligibility.




                                     JESSICA J. LYUBLANOVITS
                                     CLERK OF COURT


April 18, 2019                       s/ Kimberly J. Westphal
DATE                                 Deputy Clerk: Kimberly J. Westphal




                                       5
